Exhibit 10.2
CARBON DIOXIDE PURCHASE AND SALE AGREEMENT
THIS CARBON DIOXIDE PURCHASE AND SALE AGREEMENT (this “Agreement”) is made this
8th day of March 2010, between Cardinal Ethanol (“Cardinal Ethanol”) and EPCO
Carbon Dioxide Products, Inc. (“EPCO”). Cardinal Ethanol and EPCO may
collectively be referred to herein as the “Parties” or individually as a
“Party”).
WHEREAS, Cardinal Ethanol operates an ethanol production facility in Union City,
Indiana which produces as a by-product raw carbon dioxide in gaseous form; and
WHEREAS, it is the intention of the Parties that Cardinal Ethanol provide CO2
Gas from the Cardinal Ethanol Plant for use by EPCO in the EPCO Plant and EPCO
purchase CO2 Gas on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the forgoing premises, the mutual covenants
set forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows, superceding all prior agreements:

  1.  
Definitions:

  (a)  
Cardinal Ethanol Plant — The ethanol production facility and related operations
constructed on the premises of Cardinal Ethanol in Union City, Indiana which
will produce as a by-product quantities of CO2 Gas.

  (b)  
CO2 Gas — means the raw carbon dioxide gas produced as a byproduct of the
Cardinal Ethanol Plant and provided to the EPCO Plant for production of Liquid
CO2.

  (c)  
Contract Year — Shall mean each twelve (12) month period during the term hereof
beginning on the first day of the first month after the EPCO Plant begins
producing Liquid CO2.

  (d)  
EPCO Plant — The carbon dioxide liquefaction plant to be constructed by EPCO on
the leased premises and any future expansion of the CO2 plant.

  (e)  
Flow Rate — The rate of flow of CO2 Gas from the Cardinal Ethanol Plant to the
Matchpoint.

  (f)  
Liquid CO2 — means the finished purified, liquefied product produced by EPCO
from the CO2 Gas supplied by Cardinal Ethanol.

  (g)  
Matchpoint — The flange or other point on the necessary services and process
facility conduits into and out of the EPCO Plant site and shown on Attachment 1
of Exhibit B. The Matchpoint shall be located in a mutually agreed upon location
as near as practical to the boundary of the leased premises.

 

 



--------------------------------------------------------------------------------



 



  (h)  
Shipped Tons — means those short tons of Liquid CO2 shipped out of the EPCO
Plant by weight. Shipped Tons shall be determined by certified truck or rail
scales located on the EPCO Plant site and EPCO’s bills of lading which will be
provided to Cardinal Ethanol on a daily basis and, upon request by Cardinal
Ethanol, in a monthly cumulative report.

  (i)  
Specifications — means the minimum (or maximum as the case may be) acceptable
specifications for the make up and contents of the CO2 Gas as set forth on
Exhibit A hereto.

  2.  
Term:

  (a)  
The initial term of this Agreement shall be for ten (10) years effective on the
startup date of the EPCO Plant which date shall be no later than June 1, 2010
unless otherwise agreed by the Parties. This Agreement shall automatically renew
for two (2) additional five (5) year periods thereafter unless either Party
terminates the Agreement by providing at least six (6) months written notice
prior to termination of the initial term or termination of any renewal period
thereafter.

  (b)  
Notwithstanding Subsection (a) hereof, it is the intention of the Parties that
the term of this Agreement shall not exceed the term of the Lease Agreement
(defined below); accordingly, upon termination of the Lease Agreement, this
Agreement shall also terminate, unless otherwise agreed in writing by the
Parties. The Lease Agreement is the Non-exclusive CO2 Facility Site Lease
Agreement attached hereto and made a part hereof and is identified as Exhibit B.

  3.  
Quantity and Price:

  (a)  
Cardinal Ethanol will supply to EPCO at the Matchpoint (at 5 p.s.i.g.) CO2 Gas
at a consistent Flow Rate sufficient for EPCO to produce 6.25 tons of Liquid CO2
per hour as measured pursuant to Section 5 on a consistent basis 350 days per
year or approximately 150 tons of Liquid CO2 per day. Cardinal Ethanol is
allowed 15 days each Contract Year for scheduled or unscheduled maintenance and
repairs to the Cardinal Ethanol Plant “downtime”. A day of downtime will be
counted for every day in which the Cardinal Ethanol Plant is not operational for
at least twelve hours or is providing CO2 Gas which does not meet Specifications
for at least twelve hours. For Cardinal Ethanol’s downtime over the 15 days
allowed, if the downtime continues for more than three (3) consecutive days,
beginning with the 4th consecutive day, EPCO will be provided a credit against
the quantity purchased under Section 5 which shall be the greater of: a) 130
tons per day for each day of downtime; or b) the number of tons determined by
dividing the total actual extra expense incurred by EPCO as a direct result of
such downtime (the “Actual Expense”) by the applicable price per ton in Section
3(b) (the “CO2 Credit”). EPCO shall provide complete written documentation of
such actual extra expense to Cardinal Ethanol on a monthly basis to substantiate
any claimed CO2 Credit under this section. The Parties agree that the
calculation of the Actual Expense shall be consistent with the sample
calculation attached hereto as Exhibit C. EPCO’s take or pay obligation shall
also be abated as described in and in accordance with the calculation provided
in Section 4.

If Cardinal Ethanol, in its sole discretion, shuts down ethanol production due
to economic conditions, Cardinal Ethanol shall not be liable for failure to
perform or for delay in performing this Agreement. However, if the cessation of
ethanol production continues for more than three (3) consecutive days, beginning
with the 4th consecutive day the CO2 Credit described above shall apply for each
day that the the ethanol plant production is shut down for at least twelve
hours. EPCO’s take or pay obligation shall also be abated as described in and in
accordance with the calculation provided in Section 4. If ethanol plant
production is shut down for more than sixty (60) consecutive days, either Party
shall have the option to terminate this Agreement without penalty.

 

2



--------------------------------------------------------------------------------



 



  (b)  
The price of CO2 Gas shall be $5.00 per ton as measured each month according to
Section 5(a). In the event EPCO expands the EPCO Plant, the CO2 price shall be
increased $1.00/ton for every 100 tons/day of additional capacity added. The new
price will be effective and applied to all tons supplied, not just the
incremental capacity added.

  (c)  
EPCO shall meet all applicable legal requirements concerning the release of CO2
Gas in its possession that are in force during the term and, whether a legal
requirement or not, EPCO shall use commercially reasonable efforts to prevent
venting of CO2 Gas and to maximize recovery of condensation.

  (d)  
EPCO shall have the option during the initial term of this Agreement or any
extension thereof, to expand the EPCO Plant. In the event EPCO expands the EPCO
Plant, the Parties will mutually agree upon any increase in the quantity of CO2
Gas to be supplied at that time taking in to account the total volume of CO2 Gas
needed on a daily basis by EPCO and the total supply of CO2 Gas available from
Cardinal Ethanol. Cardinal Ethanol will use its best efforts to supply the
additional volume mutually agreed upon. Pricing and measurement for any
additional tons agreed upon shall be the same as stated in section 3 (b) and
section 5 (a).

  4.  
Take or Pay Minimum:

  (a)  
During the term of this agreement EPCO agrees to pay Cardinal Ethanol for a
minimum of 40,000 tons each Contract Year of the Agreement or approximately
$200,000 annually (the “take or pay obligation”). This minimum quantity is based
on a consistent flow of CO2 Gas from the ethanol source. The take or pay
obligation will be “trued” up or determined on an annual basis. Within 15 days
of the end of the applicable Contract Year, the parties shall determine any
shortfall in the take or pay obligation. If there is a shortfall, EPCO shall pay
the difference in the total amount paid during the year and its take or pay
obligation within 30 days of the end of the applicable Contract Year. In the
event EPCO expands the EPCO Plant, the take or pay amount shall be increased by
70% of the additional CO2 plant capacity added. The take or pay amount shall
also be at the new CO2 price as determined by Section 3 (b) above.

  (b)  
EPCO’s obligation to take or pay shall abate beginning on the fourth consecutive
day that EPCO is ready and able to “take” CO2 Gas, but is unable to do so
because (i) there exists a force majeure event affecting Cardinal Ethanol;
(ii) there is a day of downtime as described in Section 3(a) over the 15 days
allowed; (iii) the Flow Rate that can be provided by Cardinal Ethanol to EPCO
falls below an amount sufficient for EPCO to produce the applicable take or pay
quantity on a tons of Liquid CO2 per hour basis as set forth in 3(a); (iv) there
has been a cessation of ethanol production at the Cardinal Ethanol Plant; or
(v) there exists a force majeure event affecting EPCO. For purposes of this
Section 4(b), occurrences of any of the conditions set forth in items (i)-(v)
hereof existing for periods of more than 12 hours in one day shall abate the
take or pay obligation for the entire day that such condition existed. For
purposes of this section EPCO’s take or pay obligation will be based on 114
tons/day (40,000 tons divided by 350 days). The take or pay obligation will be
determined by multiplying the number of daily occurrences of the events in (4b
i-v) times 114 tons/day and subtracting that result from 40,000 tons and
multiplying by the applicable price per ton in Section 3(b). Notwithstanding the
foregoing, EPCO shall be entitled to an abatement of the take or pay obligation
only to the extent that the Shipped Tons for the applicable Contract Year are
less than 40,000.

  5.  
Measurement/Quality:

  (a)  
Subject to section 4(a) above, the quantity of CO2 Gas purchased by EPCO from
Cardinal Ethanol shall be measured by the number of Shipped Tons, as determined
on truck and/or rail scales located at the EPCO Plant. Cardinal Ethanol shall
have the right to audit EPCO’s truck and rail scales at its expense. The Parties
recognize there is no value of the CO2 sent to EPCO unless it is sold to
customers.

 

3



--------------------------------------------------------------------------------



 



  (b)  
EPCO will furnish certified bills of lading or other suitable records of daily
production to Cardinal Ethanol on a daily basis which shall provide notes
relative to the quality and quantity of CO2 Gas and, upon request of Cardinal
Ethanol, in a monthly cumulative report. Such records may omit the customer
names and addresses but shall establish the number of Shipped Tons.

  (c)  
EPCO agrees to monitor the CO2 Gas quality at its own expense to determine if
the CO2 Gas meets Specifications and agrees to promptly inform Cardinal Ethanol
if it does not.

  (d)  
Cardinal Ethanol represents and warrants that the CO2 Gas provided shall meet
the Specifications set forth on Exhibit A. If there is a dispute as to whether
the CO2 Gas meets Specifications, EPCO will have an independent testing lab test
the gas for conformance and their decision will be binding on both parties. If
the test results find that the CO2 Gas is non-conforming, Cardinal Ethanol will
be responsible for the independent testing lab charges. The independent lab
shall be chosen by agreement of both Parties.

  (e)  
EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, CARDINAL ETHANOL MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

  6.  
Payment and Terms:

Cardinal Ethanol shall bill EPCO monthly for the amount of CO2 Gas purchased
under the terms of this Agreement as measured in accordance with Section 5
hereof. EPCO shall pay net twenty (20) days from billing date. Any amounts due
hereunder and not paid by the date due shall accrue interest at the rate of one
and one-half percent (1.5%) per month or the maximum rate permitted by
applicable law, whichever is less, determined and compounded on a daily basis
from the date due until the date paid.

  7.  
Utilities

Cardinal Ethanol will furnish EPCO with 100% potable water up to 60 gpm. EPCO
will use the water for its internal purposes (scrubber water, cooling tower
water and sanitary water). EPCO will return its process water to Cardinal
Ethanol and this process water will not exceed 30 gpm. EPCO will also return the
cooling tower water back to Cardinal Ethanol for use in its cooling tower
systems. All other waste return water will connect to the Cardinal Ethanol
sewage sytem or EPCO may provide for its own sewage removal system. EPCO will
pay Cardinal Ethanol for its actual incremental costs incurred to provide
potable water or to take back waste water, plus a five percent (5%) surcharge.
EPCO will contract directly with the applicable power company for its power
supply. Cardinal Ethanol shall assist EPCO in providing a location as close as
possible to the power source.

  8.  
Force Majeure:

  (a)  
Neither Party shall be liable for failure to perform or for delay in performing
this Agreement where such failure or delay is occasioned by events constituting
force majeure, and the Parties shall use all reasonable efforts to minimize the
duration of any event of force majeure. For purposes of this Agreement “force
majeure” shall include the following: (i) fire, explosion, strike, lock-out,
labor dispute, casualty, accident or mechanical failure(s); (ii) lack or failure
in whole or in part of transportation facilities; (c) storm, flood or drought;
(iii) acts of God or of the public enemy, war, riots, police action, or civil
commotion; (iv) any law, regulation, ordinance, demand, judgment, injunction,
arbitral award, or other requirement or regulation of any federal, Indiana, or
local government or government agency; and (v) any other act whatsoever, whether
similar or dissimilar to those above enumerated, beyond the reasonable control
of the party suffering such event of force majeure.

 

4



--------------------------------------------------------------------------------



 



  (b)  
The Party asserting that an event of force majeure has occurred shall send or
deliver to the other Party prompt written notice thereof setting forth a
description of the event of force majeure, an estimate of its effect upon the
Party’s ability to perform its obligations under this Agreement and the duration
thereof. The notice shall be supplemented by such other information or
documentation as the Party receiving the notice may reasonably request. As soon
as possible after the cessation of any event of force majeure, the Party which
asserted such event shall give the other Party written notice of such cessation.
Whenever possible, each Party shall give the other Party notice of any
threatened or impending event of force majeure, and the Parties shall use all
reasonable efforts to minimize the duration of any event of force majeure. If
either Party has a force majeure event which lasts for more than ninety
(90) days, either Party shall have the option to terminate this Agreement.

  (c)  
It is agreed that if either the Cardinal Ethanol Plant or the EPCO Plant is
destroyed by a force majeure event, the affected Party shall not be required to
rebuild its facility and this Agreement will be terminated without penalty.

  9.  
Delivery of Product/Utilities.

  (a)  
The CO2 Gas piping and water supply/return piping from the Cardinal Ethanol
Plant to the match point will be installed by EPCO. EPCO will split out the
costs associated with the installation on Cardinal Ethanol’s side of the match
point. Cardinal Ethanol has the option to have this work done by EPCO, or to
have its own contractors do the work. If Cardinal Ethanol’s contractors perform
the work, the CO2 credit below will not be applicable. If EPCO performs the work
on Cardinal Ethanol’s side of the matchpoint, the cost shall be reimbursed to
EPCO via a CO2 credit of $2/ton until the total capital cost is recouped. After
installation, Cardinal Ethanol will be responsible for maintaining the CO2 and
water lines on its side of the match point. EPCO will be responsible for the
operation and maintenance of the CO2 and water piping on its side of the match
point. EPCO will also own and operate the blower supplying the EPCO Plant.

  (b)  
Title to and risk of loss of CO2 Gas shall pass from Cardinal Ethanol to EPCO at
the Matchpoint, but the quantity of CO2 Gas sold and purchased hereunder shall
nonetheless be measured in accordance with Section 5a hereof.

  (c)  
Each Party will be responsible for any clean-up which is necessary due to a
spill or leak from that portion of the pipeline which it is required to
maintain. Notwithstanding the foregoing, if one Party is solely responsible for
physical damage to the portion of the pipeline located on the other’s premises,
the former shall be liable for damages caused to the pipeline and for other
directly related damages, such as, but not limited to, clean-up expenses, and
shall take prompt, appropriate, corrective action.

  10.  
Damages/Indemnification/Warranties.

  (a)  
EPCO shall indemnify, defend and hold harmless Cardinal Ethanol from and against
any and all claims, loss, costs, expenses, damages, liability (including
attorneys’ fees and expenses) arising from EPCO’s violation of any law, rule or
regulation (including but not limited to any environmental law, rule or
regulation) as well as any use of the leased premises, or from the conduct of
EPCO’s business (including, but not limited to, any product liability claims
arising therefrom) or from any activity, work or things done, permitted or
suffered by EPCO in or about the leased premises, or arising from any negligence
of EPCO, or any of EPCO’s customers, invitees, contractors, occupants, or
employees, and from and against all loss, damage, liability, costs, attorneys’
fees, costs

 

5



--------------------------------------------------------------------------------



 



and expenses and liabilities incurred in the defense of any such claim or any
action or proceeding brought thereon; and in case any action or proceeding be
brought against Cardinal Ethanol by reason of any such claim, EPCO, upon notice
from Cardinal Ethanol, shall defend the same at EPCO expense. EPCO as a material
part of the consideration to Cardinal Ethanol, hereby assumes all risk of damage
to property or injury to persons, in, upon or about the leased premises arising
from any cause other than Cardinal Ethanol’s negligent or willful misconduct).
Notwithstanding the foregoing, EPCO shall have no obligation under this Section
10(a) for property damage or personal injury arising directly or indirectly from
the willful misconduct or negligent acts of Cardinal Ethanol, or its agents,
employees or contractors. EPCO shall maintain comprehensive or Commercial
General Liability insurance on an occurrence form with a combined single limit
of $1,000,000 for bodily injury and property damage and general and
product/completed operations aggregates of $1,000,000 each. Excess or Umbrella
Liability insurance with a combined single limit of $4,000,000 each occurrence
and annual aggregates of $4,000,000 will also be maintained for general and
product/completed operations. Cardinal Ethanol will be a named additional
insured under the policy. Cardinal Ethanol shall receive notification of any
lapse in coverage.

  (b)  
Cardinal Ethanol shall be responsible, hold harmless, indemnify and defend EPCO
for property damage or personal injury liability caused by the negligence or
willful misconduct of Cardinal Ethanol at the Cardinal Ethanol Plant, provided,
however, that Cardinal Ethanol shall have no obligation under this Section 10(b)
for property damage or personal injury arising directly or indirectly from the
willful misconduct or negligent acts of EPCO, or its agents, employees or
contractors.

  (c)  
EPCO warrants and agrees to comply with any and all Indiana and federal laws
including licensing requirements. EPCO will undertake, at its sole cost and
expense, all actions which may be necessary or required to comply, with all
federal, Indiana, and local laws, rules and regulations related to the use,
condition, or occupancy of the EPCO Plant site or the construction of
improvements thereon.

  11.  
Confidentiality and Non-Competition:

  (a)  
The Parties hereby acknowledge that in the course of engaging in the sale and
purchase of CO2 Gas contemplated by this Agreement, each will have access to
Confidential Information which includes but is not limited to each other’s
business operations, the identity of customers, the quantity of Liquid CO2 used
by such customers, shipping records, pricing, customer lists, production
methods, technical and non-technical data, formulae, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
information regarding actual and potential customers of each Party and actual
and potential suppliers of each Party. The Parties agree that all such
Confidential Information shall be kept secret and confidential. Notwithstanding
the foregoing, the confidentiality obligations of the receiving Party shall not
extend to information that:

  A.  
is, as of the time of its disclosure, or thereafter becomes part of the public
domain through a source other than receiving Party;

  B.  
was known by the receiving Party as of the time of its disclosure;

  C.  
is independently developed by the receiving Party;

  D.  
is subsequently learned from a third party not under a confidentiality
obligation; or

  E.  
is required to be disclosed pursuant to court order or government authority,
whereupon the receiving Party shall provide advance notice to the disclosing
Party prior to such disclosure.

  (b)  
The Parties further acknowledge that violation of the provisions of this Section
shall constitute irreparable injury and shall entitle the non-violating Party to
temporary preliminary and/or permanent injunctive relief, in addition to any
other remedy at law or in equity.

 

6



--------------------------------------------------------------------------------



 



  (c)  
During the term of this Agreement, Cardinal Ethanol will not market, sell,
provide, or attempt to market, sell, or provide raw CO2 Gas or liquefied CO2 Gas
from Cardinal Ethanol’s ethanol facility in ( Union City), ( Indiana) to any
other end user or party except as provided herein. In the event Cardinal Ethanol
expands its ethanol facility, thereby making additional quantities of raw CO2
gas available, EPCO shall have the right of first refusal on any and all
additional quantities of raw gas. EPCO shall not be obligated to take or pay for
any such additional quantities of raw gas unless taken. If additional quantities
are offered and not taken by EPCO, Cardinal Ethanol may sell such additional
quantities of raw gas to another end user or party.

  12.  
Insurance: EPCO shall furnish Cardinal Ethanol certificates of insurance with
thirty (30) days notice of cancellation and/or change in coverage clause as
evidence of the following coverages with respect to the EPCO Plant:

  (a)  
Worker’s Compensation as prescribed by law and Employer’s Liability Insurance
with a limit of not less than $1,000,000 per person and $1,000,000 per accident;

  (b)  
Comprehensive Public Liability and Automobile Liability, including broad form
contractual liability provision to cover any liability assumed by EPCO under
this Agreement, with a combined single limit of $5,000,000 Property Damage and
Bodily Injury.

  13.  
Assignment: Subject to the terms and conditions set forth herein, no assignment
by the Parties of all or part of its rights and obligations shall be made
without the consent of the non-assigning Party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, in the event Cardinal
Ethanol sells the Cardinal Ethanol Plant, EPCO may, at its sole option,
terminate this Agreement without any penalty.

  14.  
Termination: Either Party may, at its option, terminate this Agreement in the
event of an uncured material breach of this Agreement by the other party. Such
termination may be effected only through written notice to the breaching Party,
which notice shall specify the breach on which termination is based. Following
receipt of such notice, the breaching Party shall have ninety (90) days to cure
such breach. Provided however, that in the event of a failure to pay amounts
payable by EPCO under this Agreement, EPCO shall have twenty (20) days following
receipt of written notice to cure said breach. The Agreement shall terminate, on
notice given by the non-breaching party, in the event such cure is not affected
by the end of the applicable period, or longer period as determined by the
non-breaching party.

EPCO agrees to maintain and repair at EPCO’s expense the entirety of the EPCO
Plant site, to keep the entire EPCO Plant site in good repair and condition and
at the termination of this Agreement to deliver the EPCO Plant site to Cardinal
Ethanol in the same condition as at the date hereof, reasonable wear and tear
excepted. EPCO shall have 90 days to relocate the EPCO Plant and return the
plant site to the same condition as at the date hereof.

  15.  
Entire Agreement: This Agreement and the Lease Agreement contain the entire
agreement between the Parties with respect to the subject matter herein, and
there are no oral promises, representations, or other warranties affecting them.
No amendment or modifications of any of the terms and provisions of this
Agreement shall be binding upon either Cardinal Ethanol or EPCO unless the same
be expressed in writing and signed by both Parties.

 

7



--------------------------------------------------------------------------------



 



  16.  
Miscellaneous:

  (a)  
Headings are for reference only, and do not affect the meaning of any paragraph.

  (b)  
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

  (c)  
The failure of either Party to require strict compliance with any of the terms
and conditions of this Agreement in any one situation shall not constitute a
waiver of any of the terms and conditions of this Agreement.

  (d)  
EPCO acknowledges that Cardinal Ethanol is a tobacco free workplace. The
smoking, chewing, or dipping of any tobacco product is strictly prohibited on
the premise. It is also the policy of Cardinal Ethanol to maintain a drug free
workforce and workplace. The use, possession, manufacture, distribution,
dispensation, sale or purchase of an illegal drug or beverage alcohol by any
employee at any time is prohibited. EPCO also acknowledges that Cardinal Ethanol
bans firearms and any other weapons on its property. EPCO agrees that EPCO and
its employees will comply with these and all other policies of Cardinal Ethanol.
EPCO also agrees that all employees of Cardinal Ethanol and EPCO will use the
parking lot east of the Cardinal Ethanol administration building for vehicle
transportation to and from work.

  17.  
Notices: Notices and other communications between the Parties hereto shall be in
writing (by mail, telex, telecopy or telegraph unless a particular mode is
specified herein), postage or transmission costs prepaid, and shall be addressed
to the Parties hereto the addresses set forth below:

     
To
  Cardinal Ethanol:
 
  1554 N. 600 E
 
  Union City, IN 47390
 
  Telephone: 765-964-3137
 
  Fax: 765-964-3349
 
   
TO EPCO:
  EPCO Carbon Dioxide Products, Inc.
 
  1811 Auburn Avenue
 
  Monroe, Louisiana 71201
 
  Telephone: (318) 361-0870
 
  Fax:     (318) 361-0047

All such Notices and communications shall be deemed effective on (i) the date of
transmission, if sent by telecopy or if sent by telex, with confirmed answer
back, or (ii) the date that is five (5) calendar days after the date on which
deposited or sent, if sent by mail or telegraph. Each Party hereto may change
its address for purposes hereof by Notice given to the other Party in the manner
prescribed herein.

 

8



--------------------------------------------------------------------------------



 



  18.  
Governing Law, Forum and Jurisdiction. The validity, construction and
enforcement of this Agreement shall be determined in accordance with the laws of
(Indiana), without reference to its conflicts of laws principles, and any action
arising under this Agreement shall be brought exclusively in (Indiana). Both
parties consent to the personal jurisdiction of the Indiana courts located in
(Indiana) and federal courts located in (Indiana).

  19.  
Contingency. Not applicable.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, this 8th day of March, 2010.

                  Attest:       EPCO CARBON DIOXIDE PRODUCTS, INC.    
 
               
/s/ Denise Wiesemann
 
Secretary
      BY:   /s/ Darrell Craft          3-8-10
 
Executive Vice President    
 
                Attest:       CARDINAL ETHANOL, LLC    
 
               
/s/ Tom Chalfant
 
Secretary
      BY:   /s/ Jeffrey Painter          3-10-10
 
CEO/President    

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A
CO2 SPECIFICATIONS
Concentrations by Volume

      Description   Specification  
CO2
  99.0% (mol)
O2
  6,000 PPM
N2
  24,000 PPM
Ethanol
  200 PPM maximum
Acetaldehyde
  50 PPM maximum
Dimethyl Sulfide
  1 PPM maximum
Other Hydrocarbons
  20 PPM maximum
SO2
  10 PPM maximum
COS
  10 PPM maximum
H2S
  10 PPM maximum
Total Sulfur
  40 PPM maximum  
Tenperature
  100 degrees F at the Matchpoint at 5 p.s.i.g.

EPCO Carbon Dioxide Products, Inc.

         
Signed:
Date:
  /s/ Darrel Craft
 
3-8-10    

Cardinal Ethanol, LLC

         
Signed:
Date:
  /s/ Jeffrey Painter
 
3-10-10    

 





--------------------------------------------------------------------------------



 



EXHIBIT B
NON-EXCLUSIVE CO2 FACILITY SITE LEASE AGREEMENT
TBD
In Process
EPCO Carbon Dioxide Products, Inc.

         
Signed:
Date:
  /s/ Darrel Craft
 
3-8-10    

Cardinal Ethanol, LLC

         
Signed:
Date:
  /s/ Jeffrey Painter
 
3-10-10    

 





--------------------------------------------------------------------------------



 



EXHIBIT C
Extra Expense Calculation

                                                  Normal                    
Applicable     Extra       Product Costs   $/Ton     Actual     Diff     Tons/$
    Expense     Comment
CO2-Union City
    5.00                                      
Electric-Variable-Union City
    5.70                                      
 
                                         
Total Variable Product Cost
    10.70       187.88       8.18       260.00     $ 2,126.00     See detail
below on $18.88
Total Miles to Deliver Product — 260 Tons
    1,857       2,500                     $ 707.30     $1.10 = EPCO Variable
trasnp. Cost.
 
                                         
 
                                          (Diesel, Driver Pay, Var. Maint.)
Total Extra Expense-$$$
                                  $ 2,833.30      
 
                                           
CO2 Price-$/Ton
                                  $ 5.00      
 
                                           
CO2 Tons Claimed
                                    567      

                                      Ton     $/Ton     Amount          
Product Purchase-Detail
                               
O/S Company A
    60       40.00       2,400.00          
EPCO-Marion
    140       7.20       1,008.00     See detail Below
Company C
    60       25.00       1,500.00          
 
                         
 
    260       18.88       4,908.00          
 
                               
EPCO-Internal Variable Cost
                               
EPCO-Marion CO2
    4.00                          
EPCO-Marion Variable CO2
    3.20                          
 
                             
 
    7.20                          

EPCO Carbon Dioxide Products, Inc.

         
Signed:
Date:
  /s/ Darrel Craft
 
3-8-10    

Cardinal Ethanol, LLC

         
Signed:
Date:
  /s/ Jeffrey Painter
 
3-10-10    

 

